Per Curiam.
This disciplinary matter is before the Court pursuant to the special master’s Report and Recommendation (“R&R”) in which he recommends accepting Respondent Paul Henry Wyatt’s petition for vol*546untary discipline which was filed pursuant to Bar Rule 4-227 (b).
Respondent, who has been a member of the Bar since 1979, admits that he entered a plea of guilty in the United States District Court for the Northern District of Georgia to a criminal information which charged him with two counts of Misrepresentation and Concealment of Facts in violation of 18 USC § 1325 (a) and 18 USC § 2, Class B misdemeanors and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (3) (violation of rules for lawyer to be convicted of a misdemeanor involving moral turpitude where the underlying conduct relates to the lawyer’s fitness to practice law) of Bar Rule 4-102 (d). Although the maximum penalty for a violation of Rule 8.4 (a) (3) is disbarment, Respondent requests a one-year suspension as discipline. The State Bar of Georgia responded to Respondent’s petition indicating that it has no objection to acceptance of the petition.
Based on the petition, we agree that Respondent’s actions violate Rule 8.4 (a) (3). Although such a violation may be punished by disbarment and this Respondent has been the subject of discipline on one previous occasion, we find in mitigation that Respondent has been cooperative in these disciplinary proceedings and that he is truly remorseful for his conduct. Based on these factors, we feel that the discipline proposed in Respondent’s petition is appropriate and therefore we accept his petition. Accordingly, for his admitted violation of Rule 8.4 (a) (3) of Bar Rule 4-102 (d) it hereby is ordered that Paul Henry Wyatt be suspended from the practice of law for a period of one year, commencing ten days from the date of this opinion. Wyatt is reminded of his duties under Bar Rule 4-219 (c).

One-year suspension.


All the Justices concur, except Hunstein, Thompson and Hines, JJ., who dissent.